Citation Nr: 0945676	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  03-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus. 

2.  Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1969.  He also had another period of service from 
March 1977 to April 1978 in which he received an "other than 
honorable" discharge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In August 2006, the Board 
remanded for further development.

Issues not on appeal

In the August 2006 remand, the Board also included the issues 
of service connection for hypertensive cardiovascular disease 
and increased ratings for peripheral neuropathy of the left 
upper extremity and right upper extremity.  The Board 
remanded the matters for the RO to provide a statement of the 
case (SOC); the Veteran was specifically notified in the 
remand that he must file a timely and adequate substantive 
appeal to perfect the issues.  The RO issued an SOC with 
regard to these matters in April 2009.  While the Veteran 
filed a VA Form 9, substantive appeal, in May 2009 
specifically indicating the claims he was appealing, he did 
not list nor indicate in that correspondence that he desired 
to perfect the issues of service connection for hypertensive 
cardiovascular disease and/or increased ratings for 
peripheral neuropathy of the left upper extremity and right 
upper extremity.  Therefore, these issues are no longer 
before the Board. 

Also on his May 2009 VA Form 9, the Veteran indicated that he 
was appealing a claim for carpal tunnel syndrome.  This issue 
has not been adjudicated by the RO and is not before the 
Board.  The statement should be construed as a claim for 
entitlement to service connection for carpal tunnel syndrome 
and is REFERRED to the RO for proper adjudication. 


Additionally, in the August 2006 remand, the Board found that 
it did not have jurisdiction over the following issues and 
referred them back to the RO for appropriate action:  
(1)  whether new and material evidence had been received 
to reopen a claim for entitlement to service connection 
for posttraumatic stress disorder (PTSD), 
(2)  service connection for glaucoma, and
(3)  whether the proper effective date has been assigned 
for the grant of service connection for diabetes 
mellitus, which was June 27, 2001.

The Board notes that since the August 2006 remand, the claims 
files have been at the Appeals Management Center in 
Washington, DC, and it does not appear that the RO in Chicago 
has had an opportunity to take further action in these 
matters.  Therefore, these claims are again REFERRED to the 
RO for proper adjudication. 

In the 2006 Remand, the Board also noted that the disability 
ratings currently assigned for the peripheral neuropathy of 
the lower extremities and whether a claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) had been granted 
were not clear from the file.  Those matters have still not 
been resolved.  Although the October 2004 rating decision 
purported to deny increased ratings for the veteran's 
service-connected peripheral neuropathy, it also indicated at 
the end of the rating decision that the ratings for each 
lower extremity were increased from 10 to 20 percent 
effective June 25, 2003.  That rating decision also, although 
not listing TDIU as an issue for consideration, included a 
notation that TDIU was granted as of June 25, 2003.  The 
notification letter did not indicate either of these awards, 
however, and a subsequent rating decision of April 2005 
reflects TDIU had been denied and continued assignment of 10 
percent ratings for each extremity.  

In his recent VA Form 9, the Veteran indicated that no 
additional monetary awards had been processed.  This 
inconsistency in the Veteran's award must be resolved by the 
RO.



The issues of increased ratings for peripheral neuropathy of 
the left lower extremity and right lower extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that diabetic retinopathy currently exists.


CONCLUSION OF LAW

Diabetic retinopathy is not proximately due to or the result 
of the Veteran's service-connected diabetes mellitus.  38 
C.F.R. §§ 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diabetic 
retinopathy.  The issues of increased ratings for his 
service-connected peripheral neuropathy of the left lower 
extremity and right lower extremity will be addressed 
elsewhere in this decision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this claim in August 2006.  The Board instructed the RO to 
provide the Veteran with a Veterans Claims Assistance Act of 
2000 (VCAA) notification letter and to readjudicate the claim 
of service connection for diabetic retinopathy in a 
supplemental statement of the case (SSOC).  The Board also 
instructed the RO to obtain the Veteran's records from the 
Social Security Administration (SSA). 

The Veteran was provided with a VCAA letter for his service 
connection claim in August 2006 and December 2007 and the RO 
readjudicated his claim in an April 2009 SSOC.  The RO also 
obtained his SSA records and associated them with the claims 
folder. 

Thus, all of the Board's remand instructions as to this claim 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [noting that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim in letters from 
the RO dated February 2, 2006, August 23, 2006, and December 
14, 2007.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  See e.g. August 2006 letter.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a connection between your Diabetic retinopathy 
disability and your service connected diabetes mellitus 
condition."  See 2007 letter.

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See December 2007 letter at page 2.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) (3), (4) and (5), in an April 
2006 letter as well as the above cited August 2006 letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the February 2, 
2006, August 23, 2006, and December 14, 2007 VCAA letters, 
and his claim was readjudicated in an April 2009 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained SSA 
medical records, service treatment records, VA outpatient 
medical records, and provided the Veteran with VA 
examination.  The 2002 VA eye examination was adequate as it 
included appropriate testing and an explicit opinion as to 
whether the Veteran has diabetic retinopathy.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  On 
his VA Form 9, substantive appeal, the Veteran declined to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision.  

Diabetic Retinopathy

The Veteran essentially contends that he has diabetic 
retinopathy secondary to service-connected diabetes mellitus. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2009); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Essential to the award of service connection is the first 
element, current existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

As an initial matter, the Board observes that the Veteran has 
not contended that his claimed diabetic retinopathy is 
directly due to his military service.  Rather, he has 
consistently claimed that he has diabetic retinopathy as a 
result of his service-connected diabetes mellitus.  Moreover, 
there is nothing in the Veteran's service treatment records 
or elsewhere in the claims folders which even remotely 
suggests that Veteran had diabetic retinopathy in service or 
related to service.  The Board's discussion will, therefore, 
be devoted exclusively to the matter of secondary service 
connection.

With respect to the first element under Wallin, a careful 
review of the file demonstrates that there is no clinical 
evidence of diabetic retinopathy.  In fact, the record 
consistently shows that the Veteran has been noted to not 
have diabetic retinopathy.  For example, on VA eye 
examination in January 2002, the examiner noted that there 
was no diabetic retinopathy.  Thus, the Board finds the 
Veteran does not have a current diagnosis of diabetic 
retinopathy.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [noting that service 
connection may not be granted unless a current disability 
exists].  In the absence of diagnosed diabetic retinopathy, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, Wallin 
element (1), medical evidence of a current disability, has 
not been met, and the Veteran's claim fails on this basis 
alone.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (2009) [noting that competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person].

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2) (2009).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently diabetic retinopathy) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for diabetic retinopathy as 
secondary to service-connected diabetes mellitus have not 
been met. A preponderance of the evidence is against the 
Veteran's claim, and there is no doubt that can be resolved 
in his favor.  


ORDER

Service connection for  diabetic retinopathy, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the Veteran was afforded an examination for his peripheral 
neuropathy in January 2004, his symptoms appear to have 
worsened since that examination.  The January 2004 VA 
examination report noted 2 to 3+ pitting edema in the lower 
extremities and a mild decreased sensation with a 10 gm 
monofilament and brawny skin changes in the peripheral lower 
extremities and feet associated with edema.  VA treatment 
records subsequent to that examination report reveal poor 
pulse, poor hair growth (June 2005), absent monofilament 
sensation in the toes, and diminished light touch and 
protective sensation (July 2006).  Additionally, in November 
2005, he was hospitalized due to "bad neuropathy."  The 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the Veteran's symptoms have worsened since his 
last VA examination and his current level of disability is at 
issue, a contemporaneous examination of the Veteran's 
peripheral neuropathy of the lower extremities is necessary 
to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
to determine the current level of 
severity of his peripheral neuropathy 
of the left lower extremity and right 
lower extremity.  The claims folder and 
a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
increased rating claims for peripheral 
neuropathy of the left lower extremity 
and right lower extremity.  If action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
an SSOC and allow an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


